Citation Nr: 0838914	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-09 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected low back pain with disc herniation, L5-S1.

2.  Entitlement to a rating in excess of 40 percent for 
service-connected gouty arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to August 
1992, from June 1995 to June 1998, and from January 2003 to 
June 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The June 2005 rating decision granted 
service connection for radiculopathy, right lower extremity, 
with an evaluation of 10 percent disabling, and denied 
ratings in excess of 20 percent for the veteran's service-
connected low back pain and 40 percent for the veteran's 
service-connected gouty arthritis.

The Board notes that the veteran's July 2005 Notice of 
Disagreement did not include the issue of radiculopathy, 
therefore the issue of entitlement to a rating in excess of 
10 percent for the veteran's service-connected radiculopathy 
is not currently before the Board.  See Archbold v. Brown, 9 
Vet.App 124, 130 (1996); see also 38 U.S.C.A. § 7105(a) (West 
2002).

Although the veteran initially requested a travel section 
hearing before a member of the Board in May 2006, the veteran 
withdrew his hearing request the following month.  The 
veteran was afforded an informal conference before a Decision 
Review Officer (DRO) in October 2006, and that report has 
been associated with the claims file.

Finally, the Board notes that additional evidence was 
received subsequent to the certification of the veteran's 
appeal.  However, the veteran waived RO review of the new 
evidence in a document dated in June 2007.  See 38 C.F.R. 
20.1304 (2008).

FINDINGS OF FACT

1.  The veteran's low back pain with disc herniation, L5-S1, 
is manifested by forward flexion to 65 degrees with pain 
beginning at 45 degrees, extension to 10 degrees with pain 
beginning at 5 degrees, bilateral lateral flexion to 30 
degrees with pain beginning at 20 degrees, and bilateral 
lateral rotation to 30 degrees with pain at 25 degrees.  

2.  The veteran's gouty arthritis is manifested by symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for low 
back pain with disc herniation, L5-S1, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  3.321(b), 4.1, 
4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2008).

2.  The criteria for a disability rating in excess of 40 
percent for gouty arthritis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic 
Codes 5002, 5017 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2005 fully satisfied the duty to notify 
provisions elements 2 and 3.  38 U.S.C.A. § 5103(a);    38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187; Pelegrini II.  In 
order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran an April 2005 letter, which requested that the 
veteran provide evidence describing how his disability had 
worsened.  In addition, the veteran was questioned about the 
effect that worsening has on his employment and daily life 
during the course of the August 2006 VA examination performed 
in association with this claim.  The Board finds that the 
notice given, the questions directly asked and the responses 
provided by the veteran during the August 2006 interview show 
that he knew that the evidence needed to show that his 
disability had worsened and what impact that had on his 
employment and daily life.  As the Board finds veteran had 
actual knowledge of the requirement, any failure to provide 
him with adequate notice is not prejudicial.  See Sanders, 
supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores, supra.  

As to the second element, the Board notes that the veteran is 
service connected for a back disability and gouty arthritis.  
As will be discussed below, the veteran's back disability is 
rated under Diagnostic Code 5237, while his gouty arthritis 
is rated under Diagnostic Code 5017, 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.7, 4.71a (2008).  This is the only Diagnostic Code to 
rate this disability and it is not cross referenced to any 
other Codes for the purposes of evaluation.  See id.  
Furthermore, there is no single measurement or test that is 
required to establish a higher rating.  On the contrary, 
entitlement to a higher disability rating would be satisfied 
by evidence demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life.  See 
id.  The Board finds that no more specific notice is required 
of VA and that any error in not providing the rating criteria 
is harmless.  See Vazquez-Flores.  

As to the third element, the Board notes that the veteran was 
provided such notice in a March 2006 letter.  The Board finds 
that the third element of Vazquez-Flores is satisfied.  See 
id.  

As to the fourth element, the March 2006 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records, that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See 
Pelegrini II, supra.  

Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
March 2006, he was provided one month to respond with 
additional argument and evidence, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in February 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran an appropriate VA examination in 
August 2006.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2008).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The August 
2006 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 444 F.3d. 
1328 (Fed.Cir. 2006).


II.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2008). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  See 38 C.F.R. § 4.7 (2008).

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  As such, the Board will consider whether 
staged ratings are appropriate in the pending appeal.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2008).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2008).

The Board also notes that the intent of the rating schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2008).


Low back pain with disc herniation, L5-S1

Prior to the veteran's claim for an increased rating, his 
back disability was rated under Diagnostic Code 5295.  
However, the veteran's current appeal was filed following an 
amendment to the rating criteria.  As a result, the veteran's 
back disability is currently rated under diagnostic code 
5237.

Effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, 
effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  This update included a renumbering of the diagnostic 
codes pertinent to back ratings. According to that 
renumbering, Diagnostic Code 5237 now governs ratings of 
lumbosacral strain, Diagnostic Code 5239 governs ratings of 
spondylolisthesis or segmental instability, and Diagnostic 
Code 5243 governs ratings of intervertebral disc syndrome.  
See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007)).

The current 20 percent rating is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 40 percent rating requires forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  See 38 C.F.R. § 4.71a (2008), Diagnostic Codes 5235 
to 5243, effective September 26, 2003.

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from those 
that had been in effect prior to September 26, 2003.  
Diagnostic Code 5293 provided for a 40 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  See 38 C.F.R. § 4.71a.  Note (1) provided that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a 
(2008), Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, effective September 26, 2003.

With respect to neurologic manifestations, Diagnostic Code 
8520 addresses the sciatic nerve.  As noted above, the 
veteran was afforded a separate rating for his neurological 
manifestations per Diagnostic Code 8520, and that rating was 
not appealed.

During a VA examination in May 2005, the veteran's forward 
flexion was to 65 degrees, with a 10-15 degree loss of range 
of motion after two attempts.  Aside from forward flexion, 
his range of motion was either equal to, or in excess of, 
those ranges reported in August 2006.  The veteran was 
diagnosed with right lumbosacral radiculopathy, which has 
been separately rated.  See Rating Decision, June 16, 2005.  

The veteran was afforded an additional VA examination for 
compensation purposes in August 2006.  The examiner noted a 
review of the veteran's claims file.  At that time, the 
veteran's forward flexion was to 90 degrees with pain 
beginning at 45 degrees.  Extension was 10 degrees with pain 
beginning at 5 degrees.  Bilateral lateral flexion was to 30 
degrees with pain beginning at 20 degrees, and bilateral 
lateral rotation was to 30 degrees with pain at 25 degrees.  
The examiner noted that, following repetitive motion, there 
was no further decrease in range of motion of the lumbar 
spine for any reason.  X-ray evidence revealed moderate disc 
space narrowing at L5-S1.  

A review of all available evidence during the appeal period, 
to include VA outpatient reports, did not reveal 
symptomatology, associated with the issue on appeal, of a 
higher severity than the medical reports listed above.

On review of the evidence of record, the Board finds that the 
veteran's lumbar spine disability is appropriately evaluated 
as 20 percent disabling.  There is no evidence that forward 
flexion of the lumbar spine has been limited to 30 degrees or 
less.  Indeed, the veteran's most pronounced limitation of 
motion on forward flexion during this period was 65 degrees, 
with pain at 45 degrees.  Extension was to 10 degrees and 
bilateral flexion and rotation were to 30 degrees.  A higher 
(40 percent) rating is therefore not warranted under the 
general schedule for rating disabilities of the spine, as 
neither VA examination revealed forward flexion at 30 degrees 
or less, and favorable ankylosis of the entire lumbosacral 
spine was not reported.

The Board also finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  
Recognition is given to the veteran's complaints of daily 
pain and regular flare-ups.  The Board finds that the 
veteran's complaints have been fully considered.  The Board's 
attention is drawn to the fact that the August 2006 VA 
examiner specifically determined that there was no objective 
evidence of a decrease in range of motion for any reason, and 
there was no additional limitation of motion with repetition.  
The examiner noted that the veteran is independent in 
activities of daily living, and that he is ambulatory without 
an assistive device.  During the year prior to his August 
2006 VA examination, the veteran had not missed work due to 
his back disability.  In other words, the tenets of 38 C.F.R. 
§§ 4.40 and 4.45 were fully considered and do not provide a 
basis for a rating higher than 20 percent.

Regarding Diagnostic Code 5243, IVDS based on incapacitating 
episodes, a 40 percent rating is warranted when 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
Although the duration of the veteran's flare-ups was reported 
as one to three days, such incapacity was neither 
demonstrated nor reported during his VA examination.  
Therefore, the veteran does not qualify for a 40 percent 
rating under Diagnostic Code 5243.

Thus, the evidence does not support a rating in excess of 20 
percent disabling.


Gouty Arthritis

The veteran filed a claim for an increased disability rating 
for his service-connected gouty arthritis in August 2004.  In 
his March 2006 formal appeal, the veteran claimed that he has 
two joints that are deformed due to his gouty arthritis, the 
right big toe and the knuckle of his right little finger.

Gouty arthritis is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5002 and 5017.  Diagnostic Code 5017 
requires evaluation of gout under Diagnostic Code 5002, which 
assigns various ratings based on whether arthritis, 
rheumatoid, is an active process or it is manifested by 
chronic residuals.  For active process, a 20 percent rating 
is assigned for one or two exacerbations a year in a well- 
established diagnosis; a 40 percent rating is assigned with 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  A 60 percent rating is assigned where manifestations 
less than commensurate with criteria for a 100 percent but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
4 or more times a year or a lesser number over prolonged 
periods.  A 100 percent rating is assigned with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.

For chronic residuals, Diagnostic Code 5002 permits 
evaluation based on limitation of motion or ankylosis, 
favorable or unfavorable, of specific joints affected 
consistent with applicable diagnostic codes.  A Note to the 
Code provides that the rating for active process cannot be 
combined with that for residuals based on limitation of 
motion or ankylosis; the higher rating is to be assigned.

At the time of the veteran's May 2005 VA examination, he 
reported that he had been attack-free for one year prior to 
the examination.  The veteran was diagnosed with gouty 
arthritis in both feet.  It was noted that a degenerative 
cyst was located within the base of the great toe proximal 
phalanx, but no definite erosion was present to indicate 
gouty arthritis.

During the veteran's August 2006 VA examination, the joints 
affected by the veteran's gouty arthritis include the right 
great toe, the right fifth metacarpophalangeal joint, the 
left elbow, and the left knee.  Range of motion for each 
joint was normal, with no sign of synovitis, redness, heat, 
or swelling.  There was no decrease in range of motion with 
repetitive motion.  The veteran reported flare-ups of sharp 
pain and hot, swollen, inflamed joints that he could barely 
touch.  The veteran stated that he had experienced flare-ups 
every one to two months over the past year.  The examiner 
further noted that the veteran was independent in activities 
of daily living.  The examiner also reported that the veteran 
had not missed any days at work for the prior year as a 
result of his service-connected gouty arthritis.  The medical 
report did not indicate that any of the veteran's gout 
attacks were incapacitating.

In response to a December 2006 request by the RO to submit 
additional evidence in support of his claim for an increased 
disability rating, the veteran provided copies of his work 
calendar, in which there are notations of missed work due to 
gouty arthritis.  In some instances, such as August 12, 2005 
and December 5, 2005, it appears that the veteran was able to 
reschedule appointments that he was forced to cancel as a 
result of gout exacerbations.  However, the Board notes that 
the veteran has submitted evidence of missed work as 
requested by the RO.

Private medical evidence, submitted by the veteran, noted a 
history of gout attacks.  In April 2007, the veteran's 
private physician noted that the veteran had gout in the 
bilateral great toes, the right knee, and some in the hands 
(in the past).  No joint abnormalities were reported at that 
time, save for slight swelling in the right knee.  The 
veteran reported later that month with left knee pain and 
swelling.  In June 2007, the veteran reported once again with 
left knee pain.  The physician noted that the veteran did not 
have much, if any, joint effusion.  

As noted, a 60 percent rating is assigned where 
manifestations less than commensurate with criteria for a 100 
percent but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number over 
prolonged periods.  The Board notes that the veteran's 
medical records, to include his VA examinations, failed to 
report as to whether the veteran was anemic at the time of 
his examinations.  Regarding weight loss, the record shows 
that the veteran weighed 195 pounds in March 1998, 193 pounds 
in December 2001, 189.5 pounds in February 2003, and 198 
pounds in September 2004.  As such, appreciable weight loss 
has not been documented, and in fact the veteran's weight 
increased over this period.  Therefore, the criterion of 
anemia, coupled with weight loss, has not been met, as weight 
loss has not been demonstrated.

Moreover, the veteran's record lacks evidence of gout attacks 
which rise to the level of severely incapacitating.  Although 
the Board acknowledges that the veteran has missed time from 
work, and that his exacerbations may last 4-5 days at a time, 
the veteran's August 2006 VA examiner reported that the 
veteran had not missed a single day of work on account of his 
gout for the entire year prior to the examination.  
Therefore, the Board concludes that the veteran has not 
demonstrated severe exacerbations of gouty arthritis so as to 
warrant the assignment of a higher rating at this time.

In reaching the forgoing determination, VA outpatient 
reports, VA examinations, and private medical reports noted 
that the veteran has experienced several flare-ups per year, 
beginning in the summer of 2006, which has resulted in the 
need for regular medication and occasional injections.  
Comparing the manifestations of the service-connected gouty 
arthritis to the criteria of the rating schedule, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the criteria of a 40 percent disability 
rating under Diagnostic Code 5002 are more nearly 
approximated.  See 38 C.F.R. § 4.7 (2008).


Conclusion

For each service-connected disability discussed herein, the 
Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca, 
supra.  It is not disputed that the veteran has limitation of 
motion of the lumbosacral spine, and that there is pain on 
motion.  Limited motion of the spine results in a certain 
level of functional loss.  However, there is a lack of 
objective medical evidence showing that the veteran suffers 
any additional measurable functional loss and/or limitation 
of motion during flare-ups or with use.  

Regarding his diagnosis of gout, the record is silent as to 
objective findings of any limitation of motion to any 
affected areas.

A review of the record reveals that the RO declined to refer 
the evaluation of the veteran's back disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for either issue on appeal.  
Regarding the veteran's claim for an increased disability 
rating for his service-connected low back pain, the rating 
criteria are not inadequate.  Higher ratings are available 
for limitation of the lumbar spine, but the veteran simply 
does not meet those criteria.  The only symptoms he displays 
(complaints of pain and limited motion) are those symptoms 
contemplated by the criteria. Further, higher ratings are 
also available for the veteran's gouty arthritis, and the 
veteran's level of disability has not met the criteria for a 
higher evaluation for this service-connected disability.  The 
veteran's exacerbations of gouty arthritis are contemplated 
by his current rating.  Therefore, the Board finds no basis 
for further action on either question.  

In light of the foregoing, the Board finds that a higher 
rating is not warranted for either disability.  In 
determining whether higher ratings are warranted for service-
connected disabilities, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) 
(2002); Gilbert.  In this case, the preponderance of the 
evidence is against a rating in excess of 20 percent for the 
veteran's back disability, and against a rating in excess of 
40 percent for the veteran's gouty arthritis. 



ORDER

Entitlement to a rating in excess of 20 percent for service-
connected low back pain with disc herniation, L5-S1, is 
denied.

Entitlement to a rating in excess of 40 percent for service-
connected gouty arthritis is denied.



____________________________________________
MICHELLE KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


